Case: 21-30296      Document: 00516281483         Page: 1     Date Filed: 04/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           April 14, 2022
                                   No. 21-30296                           Lyle W. Cayce
                                                                               Clerk

   Clifford Phillips; Linda Bailey Phillips,

                                                            Plaintiffs—Appellants,

                                       versus

   Medical Device Business Services, Incorporated; DePuy
   Synthes Sales, Incorporated,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:19-CV-1447


   Before Jolly, Smith, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Relying solely on Louisiana redhibition law, Linda Phillips and her
   husband sued the companies that produced the knee implant and bone
   cement used in her first surgery. After her revision surgery two years later,
   they assert that the bone cement used in the first surgery failed. The district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30296      Document: 00516281483           Page: 2    Date Filed: 04/14/2022




                                     No. 21-30296


   court granted summary judgment for Defendants, in part because it found
   that the Phillipses failed to identify a defect in the bone cement. We affirm.
                                          I.
          On March 15, 2016, seventy-year-old Linda Phillips had a knee
   replacement surgery performed by Dr. David Trettin. The surgery involved
   Dr. Trettin implanting a DePuy P.F.C. Sigma Rotating Platform Knee. In
   doing so, Dr. Trettin applied DePuy’s SmartSet bone cement to the tibial
   side of the leg (i.e., the portion of the knee attached to the calf). Dr. Trettin
   testified that the surgery went according to plan.
          Months after her surgery, Phillips continued to have problems with
   her knee. Phillips eventually sought out a new doctor, Timothy Randell, to
   address her continued pain. Dr. Randell identified a mechanical loosening in
   the knee and performed a revision surgery on February 12, 2019. During the
   revision surgery, Dr. Randell found that “[t]he tibial component was loose.
   The cement mantle was noted to be well fixed to the bone, but the implant
   was not well fixed to the cement mantle.” Dr. Randell further found that
   “[t]he tibial component was removed with significant ease.” Presumably
   based on these findings, Dr. Randell testified that “the glue worked on the
   bone, but the glue didn’t work on the implant,” and that “you just don’t
   know if that glue never stuck to the implant to start with, or at any point along
   the process, that glue came off.”
          Dr. Randell also testified unequivocally that there was no evidence
   from his surgery that that there was any defect in the DePuy prosthesis or
   bone cement, and that there was a risk of loosening even if the implant is well
   designed, the patient is compliant, and the doctor performs the surgery
   appropriately. He did not know what caused the implant not to be well fixed
   and stated that he “wouldn’t want to speculate at all about what would cause
   it not to be well fixed.” Dr. Trettin also agreed that knee revision surgery




                                          2
Case: 21-30296      Document: 00516281483          Page: 3    Date Filed: 04/14/2022




                                    No. 21-30296


   “doesn’t mean there’s a defect in the product,” and agreed that failure can
   happen “for a variety of reasons, [at] no fault of the patient, the surgery, or
   the device.”
          In September 2019, Linda Phillips and her husband, Clifford Phillips,
   filed a state-court suit against Medical Device Business Services, Inc., and
   DePuy Synthes Sales, Inc., which designed and sold the artificial knee, the
   cement, and the tools used during Ms. Phillips’s knee replacement. The
   Phillipses alleged that the “DePuy Sigma knee assembly” was defective and
   caused Linda Phillips pain and suffering. Defendants removed the matter to
   federal court. Defendants later moved for summary judgment, arguing that
   the Phillipses failed to produce any evidence of a defect (with the cement or
   otherwise), and that the Phillipses had failed to prove causation. The district
   court granted Defendants’ motion. The Phillipses timely appealed.
                                         II.
          This court reviews a grant of a motion for summary judgment de novo,
   and applies the same standard as the district court, viewing the evidence in
   the light most favorable to the nonmovant. First Am. Title Ins. Co. v. Cont’l
   Cas. Co., 709 F.3d 1170, 1173 (5th Cir. 2013). Summary judgment is
   appropriate where “there is no genuine dispute as to any material fact and
   the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
   P. 56(a). “Courts do not disfavor summary judgment, but, rather, look upon
   it as an important process through which parties can obtain a ‘just, speedy
   and inexpensive determination of every action.’” Goldring v. United States,
   15 F.4th 639, 644 (5th Cir. 2021) (quoting Celotex Corp. v. Catrett, 477 U.S.
   317, 327 (1986)). A party that asserts that there is a genuine dispute as to any
   material fact must support its assertion by citing to “particular parts of
   materials in the record.” Fed. R. Civ. P. 56(c)(1)(A).




                                          3
Case: 21-30296         Document: 00516281483                Page: 4       Date Filed: 04/14/2022




                                           No. 21-30296


                                                III.
           The parties primarily dispute whether Appellants are required to
   identify a defect to succeed on their redhibition claim.1 It is undisputed that
   Appellants’ only asserted claim is one for redhibition under Louisiana law.
   In Louisiana, “[t]he seller warrants the buyer against redhibitory defects, or
   vices, in the thing sold.” LA. CIV. CODE art. 2520. To prevail on their
   redhibition claim, plaintiffs must prove that “(1) the thing sold is absolutely
   useless for its intended purposes or that its use is so inconvenient that it must
   be supposed that [a plaintiff] would not have bought it had he known of the
   defect; (2) that the defect existed at the time he purchased the thing, but was
   neither known [n]or apparent to him; [and] (3) that the seller was given the
   opportunity to repair the defect.” Alston v. Fleetwood Motor Homes of Ind.
   Inc., 480 F.3d 695, 699 (5th Cir. 2007) (citation omitted). “Proof of the
   defect may be made by direct or circumstantial evidence.” Atl. Specialty Ins.
   Co. v. Porter, No. 15-570, 2016 WL 6833082, at *6 (E.D. La. Nov. 21, 2016).
   “[T]o make out a prima facie case of redhibition the buyer need not prove




           1
              We note that the district court found that “[i]n addition to not identifying any
   specific evidence of a defect in the SmartSet cement, Plaintiffs have failed to identify
   specific evidence in the record on the other elements of a redhibition claim.” Specifically,
   the district court pointed out that “Plaintiffs have not identified specific evidence in the
   record that any alleged defect was hidden, as required under La. Civ. Code article 2520.”
   This is a finding that Appellants completely fail to address in their opening brief. That
   failure is an independent ground on which to affirm the district court. See United
   Paperworkers Intern. Union AFL-CIO, CLC v. Champion Intern. Corp., 908 F.2d 1252, 1255
   (5th Cir. 1990) (“[A]n appellant abandons all issues not raised in its initial brief.”). At oral
   argument, Appellants argued that they had addressed this in their opening brief by generally
   arguing that the district court and Appellees focus on the elements of a Louisiana Products
   Liability Act claim rather than a redhibition claim. Such opaque briefing is inadequate to
   properly challenge the district court’s finding. See United States v. Scroggins, 599 F.3d 433,
   446–47 (5th Cir. 2010).




                                                  4
Case: 21-30296      Document: 00516281483            Page: 5    Date Filed: 04/14/2022




                                      No. 21-30296


   the underlying cause of the redhibitory defect involved, but only that the
   defect existed.” LA. CIV. CODE art. 2530 Revision cmt. (b).
          Appellants have made clear that they cannot identify a specific defect
   in the bone cement. In their responses to Defendants’ interrogatories, they
   stated that they were “not sure why the product failed, but the failure
   occurred at a time and in a fashion that would permit [Phillips] to presume
   the failure was due to manufacturer’s defects in the product.” In their
   briefing before the district court, Appellants stated only that the bone cement
   was “defective in some fashion.” But this approach runs afoul of Louisiana
   redhibition law, as Louisiana courts have explained that a buyer must show
   evidence of a specific defect that is “a characteristic or component of the
   thing sold, rather than the entire thing itself.” Mire v. Eatelcorp., Inc., 927 So.
   2d 1113, 1118 (La. App. 1 Cir. 2005); see also Jordan v. Sec. Co., 425 So. 2d
   333, 335 (La. App. 3 Cir. 1982). This makes sense, as the Louisiana Civil
   Code provides only that a “seller warrants the buyer against redhibitory
   defects, or vices, in the thing sold.” LA. CIV. CODE art. 2520 (emphasis
   added).
          Appellants contend that they need not identify a defect because they
   are entitled to an inference that the cement was defective if it failed in normal
   use. Such an argument may make more sense in a case where a product fails
   in normal use only when it is defective. But the evidence makes clear that is
   not the case here. It’s true that Dr. Randell testified that the “tibial
   component was loose,” that it was “removed with ease,” and that “the glue
   worked on the bone, but the glue didn’t work on the implant.” But both
   doctors were unequivocal: in this context, the failure of the cement to adhere
   does not mean that the cement was defective. Dr. Trettin agreed that failure
   can happen “for a variety of reasons, [at] no fault of the patient, the surgery,
   or the device.” He further confirmed that knee revision surgery “doesn’t
   mean there’s a defect in the product.” Likewise, Dr. Randell stated that he



                                           5
Case: 21-30296      Document: 00516281483          Page: 6    Date Filed: 04/14/2022




                                    No. 21-30296


   did not know what caused the implant not to be well fixed, and that he
   “wouldn’t want to speculate at all about what would cause it not to be well
   fixed.” He agreed there was “no evidence” of “any defect in the Depuy
   prosthesis or bone cement,” and that there was a risk of loosening even
   without a defect. Accordingly, although there is some evidence that the
   cement “didn’t work on the implant,” there is no evidence that this
   happened because of a defect. Appellants have therefore failed to present
   evidence by which a jury could find that a defect existed. See Ezell v. Gen.
   Motors Corp., 446 So. 2d 954, 956 (La. App. 3 Cir. 1984) (“He need not prove
   the underlying cause of the defect, but only that it existed.”).
          The cases Appellants point to do not stand for the proposition for
   which Appellants cite them. Perhaps the strongest case for Appellants is
   Moreno’s, Inc. v. Lake Charles Catholic High Schools, Inc., 315 So. 2d 660 (La.
   1975). In that case, a school’s air conditioning unit broke down because the
   compressor failed as a result of a malfunctioning internal mechanical part. Id.
   at 661. “Breakdown inspection revealed that at least four of the six pistons
   and connecting parts and at least six suction valves of the compressor were
   broken.” Id. The school sued, the district court entered judgment in favor
   of the manufacturer, and the Louisiana Third Circuit affirmed.            The
   Louisiana Supreme Court reversed. It held, as discussed above, that the
   school needed only to demonstrate that there was a defect in the
   manufacture, not the cause of the defect. Id. at 662. It further held that
   “under these circumstances” an inference could be drawn that a fault existed
   in the manufacture of the compressor at the time of the installation, in part
   because the compressor worked for only twenty-five percent of the time it
   was designed to last. Id. at 663. This holding is not surprising, though, as
   the school had identified a defect—the malfunctioning of the internal
   mechanical part. Indeed, the best reading of Moreno’s is that the court held
   that evidence supported a finding that the defect the school identified existed




                                          6
Case: 21-30296      Document: 00516281483           Page: 7    Date Filed: 04/14/2022




                                     No. 21-30296


   “in the manufacture”—a requirement of today’s Louisiana Civil Code
   article 2530—given that the court emphasized that “[e]vidence in the record
   established that there was no fault in the installation or maintenance of the
   compressor or its components.” Id. at 662. Accordingly, Moreno’s does not
   support Appellants’ proposition that simply because a device fails, the buyer
   is necessarily entitled to an inference that it was defective.
          At oral argument, the sole Louisiana Supreme Court case Appellants
   cited to support their position was Young v. Ford Motor Co., 595 So. 2d 1123
   (La. 1992). In that case, the plaintiff purchased a truck from defendant Ford
   Motor Co. “Within three days of the purchase, Young had returned to the
   dealer complaining about one of a number of major problems that had
   surfaced with the truck.” Id. at 1125. The problems included an engine
   knock which required the replacement of an ignition switch and two air
   pollution pumps, peeling hood paint, defective breaks, issues with the short
   block assembly, and a missing spring in the shift/steering column. Id. at 1125
   n.1. Given the number of defects that the plaintiff cataloged with the truck,
   it is unsurprising that the issue in Young was not whether a defect existed, but
   rather what damages a plaintiff can recover in redhibition. The court stated
   in passing that “[a] buyer of an automobile who asserts a redhibition claim
   need not show the particular cause of the defects making the vehicle unfit for
   the intended purposes, but rather must simply prove the actual existence of
   such defects.” Id. at 1126. This is simply a restatement of the law discussed
   above as it applies to vehicles and does not support Appellants’ argument
   that they are entitled to an inference in this case.
          A binding case from this circuit is directly on point and illustrates that
   Appellants’ argument is meritless. In Grenier v. Medical Engineering Corp.,
   the plaintiff had breast augmentation surgery, in which a surgeon inserted
   silicone breast implants. 243 F.3d 200, 203 (5th Cir. 2001). A decade later,
   the plaintiff began having health problems. Id. Her surgeon determined that



                                           7
Case: 21-30296      Document: 00516281483           Page: 8    Date Filed: 04/14/2022




                                     No. 21-30296


   while the left implant had not ruptured, a certain amount of silicone gel was
   outside the implant shell but within the breast tissue, a phenomenon known
   as “gel bleed.” Id. The plaintiff sued the implant manufacturer, asserting a
   redhibition claim. Id. Although the Fifth Circuit disagreed with the district
   court’s determination that the plaintiff’s claim was time-barred, it held that
   her redhibition claim failed because she failed to provide evidence of a defect.
   It held that “a redhibition claim requires a showing of some vice or defect in
   the thing sold and [the plaintiff] failed to submit evidence of the alleged
   defects in [defendant’s] breast implants.         Because she presented no
   competent evidence of defect, [plaintiff’s] redhibition claim is without
   merit.” Id. at 207. Appellants attempt to distinguish Grenier by pointing out
   that the case also dealt with a products liability claim and that the plaintiff’s
   redhibition claim had been dismissed as time-barred at the district court. But
   those differences are irrelevant, and Appellants entirely ignore the Grenier
   court’s holding that is exactly on-point here.
          In short, Appellants have failed to provide competent evidence of a
   defect, and they are not entitled to an inference that a defect existed on these
   facts. Because we hold that the district court properly granted summary
   judgment because Appellants failed to identify a defect, we do not reach the
   parties’ arguments regarding causation.
                                         IV.
          For the foregoing reasons, the judgment of the district court is
   AFFIRMED.




                                          8